SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

983
CA 15-00242
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


LASALLE BANK, N.A., AS CUSTODIAN FOR WELLS
FARGO BANK, N.A., THE TRUSTEE FOR THE REGISTERED
HOLDERS OF GS MORTGAGE SECURITIES CORPORATION II,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2005-GG4, PLAINTIFF-RESPONDENT,

                    V                                            ORDER

SENECA ONE REALTY LLC, ET AL., DEFENDANTS.
--------------------------------------------------
PHILLIPS LYTLE LLP, PROPOSED INTERVENOR-APPELLANT.


PHILLIPS LYTLE LLP, BUFFALO (SEAN C. MCPHEE OF COUNSEL), FOR PROPOSED
INTERVENOR-APPELLANT.

BUCHANAN INGERSOLL & ROONEY PC, BUFFALO (PETER S. RUSS OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered June 16, 2014. The order denied the motion
of Phillips Lytle LLP for leave to intervene in this action.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on October 16, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered: December 23, 2015                      Frances E. Cafarell
                                                Clerk of the Court